 1   Erin Lane                                                      Honorable Christopher Alston
     Washington Law Group, PLLC                                      Chapter 7
 2   10700 Meridian Ave N Ste 109                                   Hearing Date: 4/24/2020 at 9:30 am
     Seattle WA 98133                                               Response Date: 4/17/20
 3   206-624-3644                                                   Location Seattle Rm 7206
 4
 5
 6                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 7
 8   IN RE:                                           )
                                                      )        Case No. 19-10862
 9   Linda Lee Parker,                                )       REPLY TO OBJECTION
                                         )                    MOTION
10                                       )                    FOR AN ORDER TO
                                         )                    COMPEL ABANDONMENT
11
                   Debtor.               )
12   ____________________________________)

13
                                                      REPLY
14
           COMES NOW THE DEBTOR, by and through her attorney, Erin Lane, and replies to the
15
     Trustee’s objection as follows:
16
17         The Trustee asserts that the Debtor still listed the property for sale after rejecting an offer

18   from the Trustee to sell her house. This is no true.

19         As soon as the Trustee notified counsel in December 2019 that the house was on the
20   market for sale the Debtor was notified. The Debtor took the necessary steps to remove the
21   house from the market. The Debtor was confused on receiving from the bankruptcy court the
22
     bankruptcy court that the Chapter 13 she converted from was finalized. This was relayed to
23
     the Trustee.
24
           The Debtor also plans on using the proceeds of the sale of the house to acquire another
25
     dwelling for herself. The Debtor’s son, David Parker, has stepped in to make sure that the
26
     Debtor is not confused throughout this process. He has assured counsel the steps were taken
27
28   -1-      MOTION TO ABANDON                                       Washington Law Group
                                                                      10700 Meridian Ave N Ste 109
                                                                      Seattle WA 98133
                                                                      206-624-3644
                                                                      206-400-7919 Fax

Case 19-10862-CMA           Doc 59     Filed 04/21/20      Ent. 04/21/20 08:27:14         Pg. 1 of 2
 1
     to remove the house and that the proceeds will be used to acquire a dwelling for the debtor.
 2
     The Debtor is still entitled to her homestead exemption. (see enclosed declaration of David
 3
     Parker).
 4
           After discussing the debtor’s rejection of the Trustee’s offer the Trustee suggested, more
 5
     than once, a motion to abandon be filed. After nothing had happened for months on the case
 6
 7   the Debtor, through counsel, filed the motion to abandon. The sale of the house would not

 8   create a meaningful distribution to creditors.
           WHEREFORE, Debtor requests the entry of an order of abandonment of the Property from the
 9
     bankruptcy estate pursuant to 11 U.S.C. §554(b) and for such other and further relief as is just.
10
11
                                                       /s/Erin Lane
12                                                     Erin Lane, WSBA #42504
                                                       Attorney for Debtor
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   -2-      MOTION TO ABANDON                                         Washington Law Group
                                                                        10700 Meridian Ave N Ste 109
                                                                        Seattle WA 98133
                                                                        206-624-3644
                                                                        206-400-7919 Fax

Case 19-10862-CMA          Doc 59      Filed 04/21/20       Ent. 04/21/20 08:27:14          Pg. 2 of 2
